         Case 2:18-cv-01543-JLR Document 132 Filed 04/12/19 Page 1 of 1




April 12, 2019                                                                         Jerry A. Riedinger
                                                                              JRiedinger@perkinscoie.com
                                                                                     D. +1.206.359.8664
VIA ECF                                                                              F. +1.206.359.9664


Hon. James L. Robart
United States District Court
Western District of Washington
700 Stewart Street, Suite 2310
Seattle, WA 98101

Re:    Bombardier Inc. v. Mitsubishi Aircraft Corporation et al., No. 2:18-cv-01543-JLR

Dear Judge Robart,

We represent defendants Mitsubishi Aircraft Corporation (“MITAC”) and Mitsubishi Aircraft
Corporation America Inc. (“MITAC America”). This letter responds to your April 10, 2019
Order (Dkt. 130) seeking the parties’ position on Mr. Ayre and Mr. Delarche’s request for
additional time to respond to Bombardier’s Motion for a Preliminary Injunction (Dkt. 123).

MITAC and MITAC America support the request. Mr. Ayre and Mr. Delarche are employees of
MITAC, and we believe our employees should have the best opportunity to present their defense
by having sufficient time to fully prepare their responses. Bombardier’s new motion also
contains a vicarious liability discussion, so we believe the Noting date should be extended to
allow sufficient time for MITAC to work with the attorneys for Messrs. Ayre and Delarche and
complete preparation of MITAC’s response to the motion.

Finally, we believe that the most efficient schedule will allow resolution of the various motions
to dismiss before the two pending preliminary injunction motions are decided. Four motions to
dismiss are pending (Dkt. Nos. 54, 56, 106 and 126), and we understand that either or both of
Messrs. Ayre and Delarche will file another. We therefore suggest that Bombardier’s second
preliminary injunction motion be re-noted to a date after the Noting date for Mr. Ayre or Mr.
Delarche’s expected motion (i.e., after May 31, 2019).


Very truly yours,



Jerry A. Riedinger

cc:    All counsel of record (via ECF)
